Citation Nr: 0713664	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-10 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE
Whether new and material evidence has been received to reopen 
a claim for service connection for a chronic skin disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

Historically, the veteran was notified in August 1988 of a 
rating decision that month which denied service connection 
for a skin disorder (characterized as a skin allergy).  The 
veteran filed a Notice of Disagreement (NOD) with that 
decision and in February 1989 a Statement of the Case (SOC) 
was issued but the veteran never perfected the appeal by 
filing VA Form 9 or other document which could be construed 
to be a Substantive Appeal (which is required to perfect an 
appeal to the Board of Veterans' Appeals (Board).  

In October 1997 the veteran was notified that his July 1997 
application to reopen the claim was denied because he had not 
submitted new and material evidence, as requested in a July 
1997 RO letter.  No appeal was taken from that decision.  

In July 2003 the veteran reapplied to reopen the claim for 
service connection for a skin disorder.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which, in part, denied reopening of 
claims for service connection for a chronic skin disorder and 
for tinnitus.  Following an April 2004 Notice of Disagreement 
(NOD), a Statement of the Case (SOC) was issued in February 
2005; however, the March 2005 VA Form 9 addressed only the 
issue of reopening of the claim for service connection for a 
chronic skin disorder and did not address reopening of the 
claim for service connection for tinnitus.  Accordingly, the 
issue of whether new and material evidence had been received 
to reopen the claim for service connection for tinnitus has 
not been developed for appellate consideration.

In August 2006, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
Phoenix, Arizona.  A transcript of that proceeding is of 
record.  

A February 2005 rating decision granted service connection 
for temporomandibular joint (TMJ) dysfunction and assigned an 
initial 10 percent disability rating.  The veteran was 
notified of that action by RO letter of February 18, 2005.  
An NOD to that rating was received in July 2005.  An SOC was 
issued in October 2005.  Thereafter, no VA Form 9 was 
received within one year of the issuance of the February 18, 
2005, notification letter or within 60 days of the issuance 
of the SOC.  

Accordingly, the appeal as to the denial of a rating in 
excess of an initial 10 percent rating for TMJ dysfunction 
has not been perfected.  That is, absent an NOD, an SOC and a 
substantive appeal (emphasis added), the Board does not have 
jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  

The issue of service connection for a skin disorder, 
adjudicated on a de novo basis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed rating action of October 1997, of which the 
veteran was notified, denied reopening of service connection 
for a skin disorder.  That decision is final.  

2. The evidence received since the rating action of October 
1997 when considered together with the evidence previously 
on file is sufficient to reopen the claim for service 
connection for a skin disorder.   




CONCLUSIONS OF LAW

1. The unappealed rating action of October 1997, which 
denied reopening of the claim for service connection for a 
skin disorder and of which the veteran was notified, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2006).  

2. The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for a skin disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a chronic skin 
disorder, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.

Reopening

The record shows that service connection for a skin disorder 
was denied by the RO in August 1988.  It was noted that the 
service medical records (SMRs) showed that during service he 
had a skin rash which was considered to be an allergy.  

Private treatment records from Dr. Harris in 1972, the 
physician of the veteran's employer, show that the veteran 
developed spots of eczema on his arms and legs at around 
Thanksgiving of 1971.  There was a diagnosis of chemical 
contact eczematous dermatitis.  He was treated in 1972 with 
topical creams and ointments.  In a May 1988 statement Dr. 
Harris reported that the veteran had hand irritation from a 
blanket cleaner used to wash plates.  

On VA general medical examination in April 1988 the veteran 
reported first noticing a nonspecific dermatitis of the arms 
and legs in November 1967.  On examination he had lesions 
compatible with nonspecific dermatitis.  On VA dermatology 
examination in May 1988 the veteran had hyperpigmented 
papules scattered throughout the beard area.  There were 
areas of macular hyperpigmentation on his thighs and calves.  
The diagnoses were pseudofolliculitis barbae, and 
insufficient cutaneous findings on examination to warrant a 
definitive diagnosis other than that.  

The August 1988 rating decision determined pseudofolliculitis 
barbae to be a constitutional or developmental abnormality 
and not a disability under the law.  The veteran was notified 
of that denial by RO letter in August 1988 but he did not 
appeal that decision.  

Without the submission of additional evidence, in July 1997 
the veteran sent the RO a letter stating that his skin 
allergy/rash had existed for 30 years and still bothered him.  

In a July 1997 letter the RO informed that veteran that he 
had to submit new and material evidence to reopen his claim, 
observing that he had not appealed the August 1988 RO denial. 

In September 1997 the veteran wrote the RO stating that he 
did not know what pseudofolliculitis barbae was.  He reported 
that in the early 1970s he was going to a dermatologist and 
skin specialist but they never mentioned pseudofolliculitis 
barbae.  He indicated that he felt that he would see a 
private dermatologist and send the results to VA.  

In October 1997 the RO wrote the veteran and stated that 
since he had not submitted new and material evidence, his 
application to reopen his claim was denied.  

The veteran subsequently reapplied to reopen his claim in 
July 2003.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2006) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The new evidence is that which is received since the last 
denial on any basis, including the last denial of reopening.  
Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).  

If under 38 C.F.R. § 3.156(a) new and material evidence is 
received the claim is reopened and readjudicated de novo, 
after first ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); and Fossie v. West, 12 Vet. App. 1 (1998).  

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in July 2003, after that cutoff date.  Therefore, 
the amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, applies to his 
current appeal.  New evidence is that which was not 
previously considered, i.e., neither cumulative nor redundant 
of earlier evidence, and material evidence is that which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

New Evidence Generally

The credibility new evidence is presumed but it must not be 
cumulative, redundant or mere copies of evidence previously 
submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
VA evidence which was constructively on file and is now 
actually on file, may be new and material evidence if it is 
not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).   

The new evidence need be probative only as to each element 
that was a specified basis for the last denial without having 
to establish all elements needed for allowance.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence can be 
material if it provides a more complete picture of 
circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

After filing his application to reopen his claim for service 
connection for a chronic skin disorder, the veteran was 
afforded a VA dermatology examination in June 2004.  At that 
time the veteran reported that prior to service he had no 
cutaneous abnormalities.  During service he had served 
stateside and in Italy (his DD 214 does not indicate any 
overseas service other than in Europe).  During service, he 
developed a rash on his upper and lower extremities, 
bilaterally.  He was unclear as to the nature of the rash but 
it was associated with severe itching.  He stated that the 
rash appeared after exposure to a chemical that was sprayed 
on fields that he was required to walk through.  This problem 
persisted for months and months.  He reported that after an 
inservice evaluation he was given a diagnosis of skin 
allergy.  He had not received inservice treatment and the 
problem persisted until the present.  In the 1970s a private 
physician had reportedly rendered a diagnosis of jungle rot 
and a problem related to exposure to Agent Orange.  In the 
1970s he was treated for three or four years with topical 
therapy without significant results, although he was unclear 
as to the nature of the therapy, the dose, frequency of use, 
and other details.  He had been seen at a VA medical facility 
between 1986 and 1987 and told he had pseudofolliculitis 
barbae.  Between 1996 and 1997 he saw a general practitioner 
who again reportedly diagnosed jungle rot and a problem 
related to exposure to Agent Orange.  In 2003 a VA 
dermatologist had reportedly diagnosed eczema.  

After a physical examination the diagnosis was dermatitis, 
not otherwise specified, with signs, symptoms, and course as 
described.  It was opined that the veteran's cutaneous 
eruptions had resolved and he was left with residual post-
inflammatory hyperpigmentation.  The nature of the original 
inflammatory process and the nature of possible precipitating 
factors were unclear.  It was the examiner's opinion that it 
was less likely than not that the veteran's cutaneous 
eruption was related to his time spent in military service.  
Color photographs were taken and are associated with the 
claim file. 

In April 2005 the veteran submitted an additional color 
photograph depicting one of his arms.  

The veteran testified before the undersigned in August 2006 
that he had he had developed skin problems during service and 
had sought treatment immediately after military service.  
Page 3 of the transcript of that hearing.  He testified that 
he would like the opportunity to present lay evidence 
attesting to his continuity of dermatology symptoms since 
military service.  Pages 10 and 11 of that transcript.  

In September 2006 the veteran waived initial RO consideration 
of statements from his sister and sister-in-law.  The sister-
in-law stated in August 2006 that she had known the veteran 
in high school, prior to his military service.  When the 
veteran returned from military service he had a breakout of 
blisters.  The veteran's sister reported in September 2006 
that when he had returned from service he had red blotches on 
his arms and legs and he had sought treatment in 1969.  



Analysis

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held 
that that where there was an application to reopen a claim, 
because the Board had remanded the case for an examination 
to determine the nature and severity of the claimed 
condition, the examination would not have been necessary 
unless his claim was to be adjudicated on the merits.  In 
Falzone, at 404, the Court held that in rendering such 
assistance (i.e., obtaining a VAX before reopening) "the 
Board performed a 'de facto reopening' of the claim."  

This is consistent with 38 C.F.R. § 3.159(c)(4)(iii) which 
provides that in applications to reopen previously denied 
claims for service connection, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  

Accordingly, the additional evidence is new and material as 
to the claim for service connection for a skin disorder and 
that claim is reopened.  

What is still missing, however, is evidence of a nexus 
between any inservice dermatological symptoms and the 
veteran's current dermatological symptoms.  Because of this, 
the claim for service connection for a skin disorder will not 
be addressed on the merits but will be addressed in the 
Remand portion of this decision to ensure compliance with the 
VCAA notice and duty to assist obligations.   


ORDER

The application to reopen the claim for service connection 
for a chronic skin disorder is granted.  




REMAND

To ensure VCAA compliance, the RO should inform the veteran 
of what evidence and information is necessary to substantiate 
the claim for service connection for a skin disorder on a de 
novo basis.  Generally see Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This should include all three elements of a service 
connection claim, i.e., (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran previously stated in September 1997 that he had 
been treated by a dermatologist in the 1970s.  Records of 
such treatment are not on file but appropriate steps should 
be taken to attempt to obtain them.  

On file is a portion of a September 2001 decision by an 
Administrative Law Judge of the Social Security 
Administration (SSA) awarding the veteran SSA disability 
benefits.  The duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002) includes obtaining any SSA disability benefits 
award and the underlying medical records.  Voerth v. West, 13 
Vet. App. 117, 121 (1999).  

At the August 2006 travel Board hearing the veteran alleged 
that the VA dermatology examination of June 2004 was 
inadequate because the examiner performed only a perfunctory 
examination.  Pages 4, 5, 13, and 15.  

Accordingly, the case is REMANDED for the 
following action:  

1. Ensure VCAA compliance by notifying the 
veteran of the information and evidence 
needed to substantiate the claim for 
service connection for a skin disorder.  

2. Ask the veteran to clarify whether he 
is claiming that he now has a skin 
disorder due to inservice exposure to 
herbicides and, if so, when and where such 
exposure allegedly took place.  He should 
provide as much detailed information 
concerning such exposure as is possible.  

3. Ask the veteran to clarify whether all 
private clinical records concerning a skin 
disorder are now on file.  With respect to 
any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of each private 
care provider since military service.   
 
In particular, the veteran should provide 
information as to the dates and sources of 
treatment for a skin disorder immediately 
after military service, as well as in the 
1970s and thereafter.   

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2006).   

*This should include, but is not limited 
to, requesting that the veteran submit 
copies of all records in his possession 
that he has not previously submitted.  

4. Contact the SSA and obtain all records 
from that agency concerning the veteran's 
award of disability benefits, including a 
copy of the decision and any medical 
records used to make the determination, 
copies of any hearing transcripts, etc.  
If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record. 

5. The RO should contact the veteran and 
request that he provide as much 
information as possible as to all 
postservice VA dermatology treatment that 
he has received, e.g., in 1986 and 1987 as 
well as the VA dermatologist who 
reportedly diagnosed eczema in 2003.  The 
RO should then obtain those records and 
associate them with the claim file.  

6. The veteran should be afforded an 
appropriate VA examination to determine 
the relationship, if any, between the 
veteran's current skin disorder and his 
military service.  

If for any reason the veteran cannot be 
examined, the RO should arrange to have 
the veteran's claim file reviewed by 
appropriate VA medical personnel.  

The examiner should express an opinion as 
to the nature, time of onset, and 
etiology of any chronic skin disorder 
that the veteran now has.  Specifically, 
the examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater (at least as 
likely as not) that any chronic skin 
disorder that the veteran now has is 
proximately due to or the result of his 
military service.  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner have access to and reviews the 
claims folder for the veteran's pertinent 
medical history. 

If possible, all necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.   

7. After the above development has been 
completed, adjudicate the claim.  

If the veteran is, in fact, alleging that 
he has a chronic skin disorder, as a 
result of inservice herbicide exposure 
other than in the Republic of Vietnam, 
the RO should adjudicate the claim under 
the appropriate law and regulations 
governing such claims. 

If the benefit remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


 Department of Veterans Affairs


